Citation Nr: 1814597	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a thoracolumbar spine disorder.

6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Atty. Jan Dils


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1992, and from November 2001 to February 2002.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a February 2017 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  During that hearing, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c).  

In a February 2013 rating decision, the AOJ granted entitlement to a rating of 50 percent disabled for PTSD.  This claim remains on appeal as the maximum benefits available were not awarded.  See AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise).  As reflected on the title page, entitlement to an initial evaluation in excess of 50 percent for a PTSD is currently before the Board.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  As such, the issue of entitlement to TDIU is before the Board as part of the claim of entitlement to an initial rating in excess of 50 percent for PTSD.  See also. Brown, 6 Vet. App. at 38-39.

In November 2017, the Board sought an advisory medical opinion concerning the issues of hearing loss and tinnitus on appeal.  That opinion has now been obtained and associated with the claims file.  The Veteran was provided this opinion with an opportunity to provide further evidence and/or argument.

The issues of service connection for a thoracolumbar back disorder, increased rating for PTSD, and entitlement to TDIU are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the February 2017 Travel Board hearing, the Veteran and his representative clearly and unambiguously withdrew the appeal for entitlement to service connection for both a bilateral knee disorder and a cervical spine disorder.

2.  The Veteran's bilateral hearing loss is etiologically related to his active duty service.

3.  The Veteran's tinnitus is etiologically related to his active duty service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.
	
4.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107:38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Withdrawn Claims

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  A claimant may withdraw a claim for a higher disability rating when he or she expresses satisfaction with the assigned rating, even when less than the maximum, available benefit has been granted.  See AB, 6 Vet. App. at 38.

During the February 2017 Travel Board hearing, the Veteran's representative clearly and unambiguously indicated that the Veteran wished to withdraw the appeal for entitlement to service connection for both a bilateral knee disorder and a cervical spine disorder pending before the Board.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

Inasmuch as the Veteran has withdrawn his appeal regarding the issues of entitlement to service connection for both a bilateral knee disorder and a cervical spine disorder, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For an enumerated "chronic disease" such as hearing loss and tinnitus shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service do not necessarily preclude service connection.  See 38°C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  His military occupational specialty was portable air defense and mounted stinger missiles operator, and he served in combat in Southeast Asia.

The Veteran's service treatment records (STRs) reflect that, upon enlistment in January 1988, his puretone threshold values were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
RIGHT
10
5
0
5
0
LEFT
0
0
0
0
5

On his January 1988 report of medical history, the Veteran indicated that he did not have hearing loss.

The Veteran's STRs reflect that, upon separation from his first period of active duty in May 1992, his puretone threshold values were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
RIGHT
10
10
5
10
10
LEFT
15
15
5
5
20

On his May 1992 report of medical history, the Veteran indicated that he did not know if he had hearing loss.

The Veteran's STRs also reflect that, during an examination in August 1997, his puretone threshold values were as follows:


HERTZ

A
500
B
1000
C
2000
D
3000
E
4000
RIGHT
5
5
10
10
10
LEFT
5
5
5
5
10

An August 2010 VA examination determined that the Veteran had bilateral sensorineural hearing loss, and intermittent tinnitus.  The examiner determined that the tinnitus was as likely as not a symptom of the Veteran's hearing loss, and neither was caused by or the result of military noise.  The examiner noted no change in audiograms from enlistment to separation, and determined that both were occupationally and recreationally induced.

At the February 2017 Board hearing, the Veteran testified that he was exposed to noise from large guns being fired and did not use ear protection while serving in theater during the Gulf War.  He further testified that tinnitus first began during service.  The Veteran is competent to report experiencing these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the testimony to be probative and credible.  In addition, as they occurred proximate to combat, they are accepted as true for establishing instances of decreased hearing acuity and tinnitus in service.  38 U.S.C. § 1154(b).

As the August 2010 VA examiner did not address the Veteran's credible and probative testimony, the Board obtained an expert medical opinion in January 2018.  The expert otolaryngologist opined that the Veteran's in-service noise exposure damaged a percentage of his hair cells located in the cochlea of his inner ear, resulting in hearing loss and tinnitus.  The expert otolaryngologist noted deterioration in hearing reflected in the Veteran's May 1992 audiogram, and cited current medical research involving delayed permanent hearing loss.  The expert otolaryngologist determined that there was a greater than 50 percent probability that the Veteran's in-service noise exposure originated to some degree during active service.  

The Board finds the January 2018 expert opinion to be the most probative medical evidence of record.  Combined with the Veteran's credible testimony, the Board finds the weight of the evidence of record to be in favor of finding that the Veteran's bilateral sensorineural hearing loss and tinnitus was at least as likely as not etiologically related to service.  


ORDER

The appeal as to the claim for entitlement to service connection for a bilateral knee disorder is dismissed.

The appeal as to the claim for entitlement to service connection for a cervical spine disorder is dismissed.

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

REMAND

The Veteran also seeks entitlement to service connection for a thoracolumbar disorder, and an initial rating in excess of 50 percent for PTSD.

A remand is needed to obtain an additional medical opinion regarding the nature and etiology of the Veteran's thoracolumbar disorder.  During an April 2012 VA examination, the Veteran was diagnosed with lumbar degenerative disc disease, and related radiculopathy of the left lower extremity.  The April 2012 examiner did not provide an opinion regarding the etiology of these diagnoses.  During an April 2013 VA examination, the examiner determined the thoracolumbar disorder was not etiologically related to service.  However, the examiner did not review relevant private medical records.  Since these examinations, the Veteran has provided testimony that his lower back symptoms began in service and continued after service.  See February 2017 Hearing Testimony.  An additional opinion is needed that includes a review of the relevant private medical records and addresses the Veteran's testimony regarding continuity of symptoms.

The Veteran last underwent a VA examination for PTSD in April 2013.  During his February 2017 hearing testimony, the Veteran and his representative indicated that his PTSD symptoms had worsened.  Additionally, he indicated that he received psychiatric treatment at the Veteran's Center in Parkersburg, West Virginia.  Those records do not appear to be part of the claims file.  Under these circumstances, another VA examination is necessary to determine the current severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the Veteran's February 2017 hearing testimony indicated that he had not been employed in three or four years.  In this case, the AOJ has not considered whether the Veteran is entitled to TDIU due to his service-connected disabilities.  The Board finds that AOJ should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  That matter is also intertwined with issues on appeal.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

2.  Obtain VA treatment records since April 2012.

3.  Contact the Veteran's Center in Parkersburg, West Virginia, and secure all treatment records relevant to the Veteran's treatment for PTSD.  

4.  Thereafter, forward the Veteran's claims file to a qualified examiner for an addendum opinion addressing the etiology of the Veteran's thoracolumbar disorder.  The examiner should address the following questions:

a) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's thoracolumbar disorder had its onset in service or is otherwise related to service?

b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's thoracolumbar disorder has caused or aggravated radiculopathy of his left lower extremity?

In providing this opinion, the examiner must consider the following:

* Service treatment records reflecting an in-service low back injury (see, e.g., January 1989 Service Treatment Records);
*  relevant private medical records in the claims file (see, e.g., May 2009 Private Medical Records); and 
* the Veteran's February 2017 hearing testimony that his lower back symptoms began in service and continued after service.

If an examination is needed, one should be scheduled.  All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

5. After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  

6.  After completing the actions detailed above, readjudicate the claims remaining on appeal, and adjudicate the claim for TDIU.  If additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


